 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 159 
In the House of Representatives, U. S.,

November 2, 2009
 
RESOLUTION 
Honoring the New Hampshire State Senate for becoming the 1st statewide legislative body with a majority of women in the United States. 
 
 
Whereas for over 200 years the citizens of the State of New Hampshire have elected State senators to serve in the legislature; 
Whereas from 1931 to 1933, E. Maude Ferguson served as the first female member of the New Hampshire State Senate; 
Whereas Vesta Roy served as the first female State senate president, and in 1983 she became the first female Governor of the State of New Hampshire; 
Whereas women currently hold the offices of both the Speaker of the New Hampshire House of Representatives and the State Senate President of New Hampshire; 
Whereas the New Hampshire State Senate was comprised of 13 women and 11 men for the legislative session beginning on December 3, 2008; and 
Whereas the New Hampshire State Senate had nine women chairing committees and five men chairing committees for the legislative session beginning on December 3, 2008: Now, therefore, be it  
 
That the House of Representatives honors the New Hampshire State Senate for becoming the 1st statewide legislative body with a majority of women in the United States.  
 
Lorraine C. Miller,Clerk.
